TAMBRA LESTER,                 )
                               )
     Petitioner-Appellant,     )
                               )
v.                             )                   No. SD32457
                               )                   Filed: 1-16-14
DEPARTMENT OF SOCIAL SERVICES, )
FAMILY SUPPORT DIVISION,       )
                               )
     Respondent-Respondent.    )

            APPEAL FROM THE CIRCUIT COURT OF IRON COUNTY

                       Honorable Kelly W. Parker, Circuit Judge

AFFIRMED

       Tambra Lester (Claimant) appeals from a judgment entered by the Circuit Court

of Iron County affirming a decision and order from the Director of the Missouri

Department of Social Services, Family Support Division (the Director). The Director’s

decision affirmed the denial of Claimant’s application for MO HealthNet for the Aged,

Blind and Disabled (MHABD) benefits, based on a determination that Claimant was not

permanently and totally disabled.

       On appeal, Claimant contends the trial court erred in affirming the Director’s

denial of benefits because: (1) that decision was not based in law, in that the Director
failed to properly apply certain federal regulations; and (2) that decision was not

supported by substantial evidence and was arbitrary, capricious and unreasonable, in that

the Director failed to accord proper weight to medical opinion evidence. Finding no

merit in either contention, we affirm.

                                    Standard of Review

       “On appeal, we review the decision of the administrative agency, not the

judgment of the circuit court.” Cruz v. MO. Dept. of Social Services, 386 S.W.3d 899,

902 (Mo. App. 2012). Section 536.140.2 limits our review to determining whether the

administrative agency’s decision:

       (1) Is in violation of constitutional provisions;

       (2) Is in excess of the statutory authority or jurisdiction of the agency;

       (3) Is unsupported by competent and substantial evidence upon the whole
       record;

       (4) Is, for any other reason, unauthorized by law;

       (5) Is made upon unlawful procedure or without a fair trial;

       (6) Is arbitrary, capricious or unreasonable;

       (7) Involves an abuse of discretion.

Id.1 This Court examines the whole record to determine whether there is sufficient

evidence to support the decision. Dambach v. Department of Social Services, Family

Support Div., 313 S.W.3d 188, 191 (Mo. App. 2010). “We must examine the record in

the light most favorable to the Division’s decision and disregard evidence that might

support findings different from those of the Division.”           Id.    In addition, “[t]he



       1
             All references to statutes are to RSMo Cum. Supp. (2010) unless otherwise
specified.

                                              2
determination of the credibility of witnesses is within the province of the director.”

Chrismer v. Missouri State Div. of Family Services, 816 S.W.2d 696, 700 (Mo. App.

1991); Rader v. Missouri State Div. of Family Services, 810 S.W.2d 346, 348 (Mo. App.

1991). We will not substitute our judgment for that of the Director on factual matters, but

questions of law are matters for the independent judgment of this Court. Cruz, 386
S.W.3d at 902; see Dambach, 313 S.W.3d at 191.             “If the Division’s decision is

supported by substantial and competent evidence found in the record, then the Division’s

decision should be affirmed.” Garrett v. Missouri Dept. of Social Services, 57 S.W.3d
916, 919 (Mo. App. 2001). We have summarized the relevant facts in accordance with

the foregoing principles.

                            Factual and Procedural Background

       In March 2010, Claimant was 51 years of age. She injured her ankle while

working as a housekeeper at a motel. Dr. Craig Ruble diagnosed Claimant’s injury as a

distal fibular fracture and treated Claimant for several months. Her treatment included

frequent ice and elevation, anti-inflammatory medication and physical therapy. The

doctor noted continued improvement and progress throughout Claimant’s treatment.

       In April 2010, while recovering from the ankle injury, Claimant complained to

Dr. Ruble of mid-to-low back pain. Claimant reported the pain as on-and-off aching that

was occasionally sharp and severe.        Dr. Ruble diagnosed a lumbar strain after

examination and x-rays revealed no abnormalities, fractures, dislocations or significant

degeneration of the lumbar spine. The doctor recommended Claimant apply ice and/or

heat frequently to her back and continue anti-inflammatory medication. He also ordered

one physical therapy visit to set up a home exercise program for Claimant’s back.




                                            3
       In May 2010, Claimant followed up with her chiropractor, Dr. Steven McAdams.

He diagnosed Claimant as having a sprain or strain of the lumbar spine with associated

subluxations and muscle spasms.

       On May 10, 2010, after completion of Claimant’s prescribed physical therapy

sessions for her ankle and continued improvement, Dr. Ruble released Claimant to work

an eight-hour day with the assistance of a boot, with weight bearing as tolerated.

Although instances of ankle swelling or soreness were noted in follow-up appointments

in May and June, Claimant’s range of motion, strength, stability and pain levels

continued to improve. Dr. Ruble prescribed at-home daily exercises, ice and elevation,

compression hosiery and anti-inflammatory medication. Throughout these follow-up

appointments, Dr. Ruble consistently reaffirmed that Claimant was able to work full duty

with the assistance of a boot or ankle brace.

       Thereafter, Claimant returned to work, but only for a short time. In June 2010,

Claimant stopped working. According to her, she was not able to work because the

demands of the job caused her right ankle and calf to swell.

       On July 19, 2010, at Claimant’s final appointment with Dr. Ruble, the doctor

noted good range of motion of her ankle, no tenderness, and good strength and stability.

Although he mentioned in his notes that Claimant was no longer employed, he

maintained his recommendation that “[a]s far as work, she is obviously still full duty.”

He went on to state that Claimant is “at maximum medical improvement” and released

Claimant to her own care.

       In January 2011, Claimant applied for MHABD benefits, claiming that she was

permanently and totally disabled. Claimant listed her disabling physical symptoms and




                                                4
problems as “pain & stiffness in back, neck & ankle, headaches, limited mobility[.]” She

reported “depression” as her mental health symptom and problem. Claimant submitted

her application and medical information on her complaints to the Medical Review Team

(the Team). On March 30, 2011, the Team determined that Claimant was ineligible for

MHABD benefits because she was not permanently and totally disabled. Claimant then

requested an administrative hearing.

       On June 1, 2011, a hearing officer held a telephone hearing, at which several

medical records were introduced into evidence. These records included a one-page report

from Claimant’s chiropractor, Dr. McAdams; and Dr. Ruble’s records, which contained

detailed examination summaries, imaging reports and physical therapy notes.           The

medical evidence also included records from Claimant’s primary care physician, Dr.

Stephanie Moniz, who had treated Claimant for low back pain on September 14, 2010

and February 8, 2011.

       On the latter date, Dr. Moniz also completed residual functional capacity (RFC)

questionnaires concerning Claimant’s physical and mental capabilities.       Based upon

Claimant’s responses to the questions, Dr. Moniz concluded that: (1) Claimant could

only sit or stand less than two hours in an eight-hour work day; (2) she would be

restricted in bending, twisting or stooping; and (3) she could only occasionally lift less

than 10 pounds. The doctor also opined that Claimant would be frequently limited in her

ability to focus on and handle stress related to her work tasks. Dr. Moniz characterized

Claimant’s ability to return to work as “poor.”

       During the hearing, Claimant testified about her physical and mental conditions

and how they restricted her daily activities. In addition to low-back and ankle pain,




                                             5
Claimant testified that she suffers from wrist pain and weakness, headaches and

depression. When questioned about her ability to return to any of her prior jobs in

housekeeping, cashiering or waitressing, Claimant stated that she could no longer

perform those jobs. Claimant admitted, however, that she is able to: (1) do light

gardening; (2) walk daily up to a quarter of a mile; (3) perform most of her own

housekeeping, including laundry in her basement; (4) prepare her own meals; and (5)

drive. Claimant testified that her highest level of education is one year of college. She

also testified that she applied for Social Security, but was denied on the basis that she was

not disabled.

       Thereafter, the Director issued a decision affirming the Team’s denial of MHABD

benefits. The Director found that Claimant had not met her burden of proving that she

was permanently and totally disabled. Although the Director found that Claimant was

not gainfully employed and that her condition was “severe,” Claimant’s medical

conditions did not meet or equal Social Security disability listings “as set forth in 20

C.F.R., Ch. III, Part 404, Subpart P, Appendix 1 ....”           Specifically, the Director

considered disability listings for Claimant’s “spinal condition,” her “leg and ankle injury”

and “depression.” The Director further found that Claimant was able to do past relevant

work because:

       Dr. Ruble returned claimant to full duty in May 2010. Dr. Ruble’s and Dr.
       McAdams’ X-Ray reports do not demonstrate Claimant suffers from a
       severe spinal condition. Dr. Moniz’s report is simply not enough to
       overcome the other medical evidence.

Lastly, the Director found that Claimant is able to do other work because:

       Claimant testified that she is able to walk a quarter of a mile. Claimant
       testified she is able to do laundry in the basement of her home. She is able
       to do light gardening such as watering the flowers and pulling weeds.



                                             6
       Claimant has experience as a cashier and experience in the food service
       industry. Claimant has one year of college education. There is no medical
       evidence that Claimant could not do other work. There is nothing in the
       record to support that Claimant is not capable of performing other work.

       Considering Claimant’s [RFC], educational level, and prior work
       experience, there is no evidence she will not be able to adjust to other
       types of work within the next 12 months and thereby engage in substantial
       gainful activity.

The Director therefore concluded that “Claimant is not permanently and totally disabled

and [is] medically ineligible to receive MHABD benefits.” This appeal followed.

                                Discussion and Decision

                                          Point I

       Claimant’s first point contends the Director’s decision to deny her application for

MHABD benefits was “not based in law” in that the Director “failed to properly apply

certain applicable Social Security regulations as required.”2 To properly analyze this

point, an overview of the statutes and regulations governing eligibility for MHABD

benefits is necessary.

       Missouri administers Medicaid, which is a federal-state program providing

medical assistance to needy persons pursuant to Title XIX of the Social Security Act, in a

program known as “MO HealthNet.” § 208.001.2; § 208.151.1; J.P. v. Missouri State

Family Support Div., 318 S.W.3d 140, 144-45 (Mo. App. 2010).                    Generally,

       2
           We note Claimant’s point is defective because it fails, inter alia, to reference
the applicable regulations and specify the legal reasons to support the claim of reversible
error, in violation of Rule 84.04(d)(2). See Dep’t of Soc. Servs. v. Peace of Mind Adult
Day Care Ctr., 377 S.W.3d 631, 638 (Mo. App. 2012). Further, Claimant raised
additional claims of error in her brief and at oral argument that were not included in her
point relied on, in violation of Rule 84.04(e). See id. at 642 n.14. Because these
deficiencies do not impede our disposition on the merits, however, we exercise our
discretion to review the issues raised by Claimant’s point, as best we understand them, ex
gratia. See Bank of New York v. Yonts, 388 S.W.3d 560, 561 n.2 (Mo. App. 2012).



                                            7
participation in Medicaid requires a state to develop a plan that complies with the basic

federal guidelines. Plumb v. Missouri Dept. of Social Services, Family Support Div.,

246 S.W.3d 475, 479 (Mo. App. 2007).            “The methodology utilized to determine

eligibility for services by the state cannot be more restrictive than the methodology

utilized by the federal government.       The state is permitted, however, to employ

methodologies which are less restrictive than those utilized by the federal government.”

Id. (citation omitted).

        MO HealthNet provides medical assistance for permanently and totally disabled

persons. § 208.151.1(24)(c). “Persons who are eligible for [medical assistance] must

meet the eligibility requirements, other than income, for ... Permanent and Total

Disability ....” 13 C.S.R. 40-2.200(7).3 To be eligible to receive such medical assistance,

also known as MHABD benefits, for “permanent and total disability” means that “the

individual has some physical or mental impairment, disease or loss from which recovery

or substantial improvement cannot be expected and which substantially precludes him/her

from engaging in any occupation within his/her competence, such as holding a job or

homemaking.” 13 C.S.R. 40-2.100(1). In addition, the individual also must meet the

definition of “disability,” as defined by the Social Security Administration to receive

Social Security Disability and Supplemental Security Income (SSI), which is “the

individual’s inability to be gainfully and substantially employed for one year or longer

due to a physical or mental incapacity.” § 1060.000.00, Department of Social Services,

Family Support Division, Income Maintenance Manual; Chrismer v. Missouri State Div.



        3
          All references to the Code of State Regulations are to versions in current use,
namely: 13 C.S.R. 40-2.200(7) dated 12/31/05; 13 C.S.R. 40-2.100(1) dated 3/31/06.
All references to the Code of Federal Regulations are to the 2010 edition.

                                            8
of Family Services, 816 S.W.2d 696, 700 (Mo. App. 1991); see 20 C.F.R. § 404.1505(a)

(disability benefits); 20 C.F.R. § 416.905(a) (SSI benefits). Claimant bears the burden of

proving that she is permanently and totally disabled and, therefore, medically eligible to

receive MHABD benefits. See Garrett v. Missouri Dept. of Social Services, 57 S.W.3d
916, 919 (Mo. App. 2001); Chrismer, 816 S.W.2d at 700.

       Pursuant to 20 C.F.R. § 404.1520, a five-step analysis is used to determine

disability. These five sequential steps are, in relevant part, as follows:

       [Step 1] (b) If you are working. If you are working and the work that you
       are doing is substantial gainful activity, we will find you are not disabled
       regardless of your medical condition or your age, education, and work
       experience.

       [Step 2] (c) You must have a severe impairment. If you do not have any
       impairment or combination of impairments which significantly limits your
       physical or mental ability to do basic work activities, we will find that you
       do not have a severe impairment and are, therefore, not disabled ....

       [Step 3] (d) When your impairment(s) meets or equals a listed impairment
       in appendix 1. If you have an impairment(s) which meets the duration
       requirement and is listed in appendix 1 or is equal to a listed
       impairment(s), we will find you disabled without considering your age,
       education, and work experience. (e) When your impairment(s) does not
       meet or equal a listed impairment. If your impairment(s) does not meet or
       equal a listed impairment, we will assess and make a finding about your
       residual functional capacity based on all the relevant medical and other
       evidence in your case record .... We use our residual functional capacity
       assessment at the fourth step of the sequential evaluation process to
       determine if you can do your past relevant work (paragraph (f) of this
       section) and at the fifth step of the sequential evaluation process (if the
       evaluation proceeds to this step) to determine if you can adjust to other
       work (paragraph (g) of this section).

       [Step 4] (f) Your impairment(s) must prevent you from doing your past
       relevant work. If we cannot make a determination or decision at the first
       three steps of the sequential evaluation process, we will compare our
       residual functional capacity assessment, which we made under paragraph
       (e) of this section, with the physical and mental demands of your past
       relevant work .... If you can still do this kind of work, we will find you are
       not disabled.



                                              9
        [Step 5] (g) Your impairments must prevent you from making an
        adjustment to any other work. (1) If we find that you cannot do your past
        relevant work because you have severe impairment(s) (or you do not have
        any past relevant work), we will consider the same residual functional
        capacity assessment we made under paragraph (e) of this section, together
        with your vocational factors (your age, education, and work experience) to
        determine if you can make an adjustment to other work. ... If you can
        make an adjustment to other work, we will find you not disabled. If you
        cannot, we will find you disabled.

See 20 C.F.R. § 404.1520(b)-(g) (internal references omitted); see also 20 C.F.R.

§ 416.920(b)-(g). Claimant argues that the Director erred in applying steps 3 and 4 of

this analysis.

        With respect to step 3, Claimant argues the Director initially erred “by not

considering all of [Claimant’s] impairments in combination as required by the Social

Security regulations.” This argument is based upon 20 C.F.R. § 404.1523, which states:

        In determining whether your physical or mental impairment or
        impairments are of a sufficient medical severity that such impairment or
        impairments could be the basis of eligibility under the law, we will
        consider the combined effect of all of your impairments without regard to
        whether any such impairment, if considered separately, would be of
        sufficient severity. If we do find a medically severe combination of
        impairments, the combined impact of the impairments will be considered
        throughout the disability determination process. If we do not find that you
        have a medically severe combination of impairments, we will determine
        that you are not disabled (see § 404.1520).

Id.; see also 20 C.F.R. § 416.923.       Claimant’s argument fails because 20 C.F.R.

§ 404.1523 does not apply to step 3. Instead, it is utilized in step 2 to determine “whether

your physical or mental impairment or impairments are of a sufficient medical severity




                                            10
....” Id. (italics added). In the analysis for step 2 here, the Director ruled in Claimant’s

favor by finding that her condition was “severe.”4

       With respect to step 4, Claimant argues the Director erred by failing to make

specific findings assessing Claimant’s RFC and comparing her “[RFC] to the physical

and mental demands of [her] past relevant work” to determine whether she is capable of

performing those tasks.5 For the following reasons, this argument also fails.

       The applicable regulation is 20 C.F.R. § 404.1520(f). There are federal cases

which require the fact-finder to make specific factual findings in applying the regulation.

See, e.g., Groeper v. Sullivan, 932 F.2d 1234, 1238-39 (8th Cir. 1991). Claimant does not

cite any federal statute or regulation, however, which requires a state fact-finder to make

the same specific findings. In Missouri, the standards for a written decision in MO

HealthNet proceedings are discussed in §§ 208.080 and 536.090 RSMo (2000). With

respect to findings, § 536.090 provides, in relevant part:

       Every decision and order in a contested case shall be in writing, and,
       except in default cases or cases disposed of by stipulation, consent order
       or agreed settlement, the decision, including orders refusing licenses, shall
       include or be accompanied by findings of fact and conclusions of law.
       The findings of fact shall be stated separately from the conclusions of law

       4
          In step 3, the Director found that Claimant’s impairments did not meet or equal
any Social Security listing for disability. Claimant does not argue the Director erred in
determining her impairments – her spinal condition, leg and ankle injury, and depression
– did not qualify as a disability. Because only conditions substantiated by medical
evidence can be considered in a disability determination, the Director properly
disregarded Claimant’s additional complaints that were not supported by medical
evidence. See 20 C.F.R. § 404.1508 (“[a] physical or mental impairment must be
established by medical evidence consisting of signs, symptoms, and laboratory findings,
not only by your statement of symptoms”); see also 20 C.F.R. § 416.908.
       5
           RFC, residual functional capacity, is defined as the most a person can do
despite that person’s limitations. 20 C.F.R. § 404.1545(a)(1). It is assessed using all
relevant evidence in the record. Id.



                                             11
       and shall include a concise statement of the findings on which the agency
       bases its order.

Id. (emphasis added).6 Whether or not an agency “made adequate findings of fact is an

issue of law for our independent judgment.” State ex rel. Public Counsel v. Pub. Serv.

Comm’n, 274 S.W.3d 569, 576-77 (Mo. App. 2009). In Public Counsel, the western

district of this Court explained:

       We use a flexible standard: The findings of fact must be sufficiently
       definite and certain or specific under the circumstances of the particular
       case to enable the court to review the decision intelligently and ascertain if
       the facts afford a reasonable basis for the order without resorting to the
       evidence. Findings are inadequate if they cause us to speculate as to
       which part of the evidence the commission believed.

Id. at 577 (internal citations and quotation marks omitted); State ex rel. Aquila, Inc. v.

Public Service Comm’n of State, 326 S.W.3d 20, 28-29 (Mo. App. 2010).

       We have no difficulty understanding the basis for the Director’s decision that

Claimant is able to perform past relevant work. The Director relied on Dr. Ruble’s May

2010 release of Claimant to work an eight-hour day with the assistance of a boot, with

weight bearing as tolerated. Although Claimant testified that she could no longer work

due to swelling of her ankle and calf, the Director found Dr. Ruble’s medical opinion and

treatment records more persuasive. See Chrismer v. Missouri State Div. of Family

Services, 816 S.W.2d 696, 700 (Mo. App. 1991) (“[t]he Division Director, as the

determiner of facts, is not required to accept as true each and every statement of

appellant”); see, e.g., Rader v. Missouri State Div. of Family Services, 810 S.W.2d 346,

       6
          Section 208.080 specifically provides that “[t]he director shall clearly state the
reasons for his decision and shall include a statement of findings of fact and conclusions
of law pertinent to the questions in issue.” § 208.080.7 RSMo (2000). Similarly,
Missouri regulations require “a statement of Findings of Fact and Conclusions of Law”
that must be based on the Missouri rules of evidence as applied to civil cases. 13 C.S.R.
§ 40-2.160(5)(G) dated 6/30/04.

                                            12
348 (Mo. App. 1991) (“[t]he Director balanced appellant’s evidence against the medical

evidence and discounted appellant’s complaints accordingly”). In addition, it was up to

the Director to resolve conflicts in the evidence between Dr. Ruble’s medical evidence

and Dr. Moniz’s medical evidence, including the RFC questionnaires.               See, e.g.,

Rader, 810 S.W.2d at 348; see also 20 C.F.R. § 404.1527(d)(2) (while medical source

opinions are considered in assessing RFC, the final determination of RFC is left to the

Commissioner). Thus, contrary to Claimant’s argument, the Director did not fail to

properly apply the applicable Social Security regulations.7 Point I is denied.8

                                          Point II

       Claimant’s second point contends the Director’s decision to deny her application

for MHABD benefits was “not supported by substantial evidence on the record as a

       7
            Claimant also argues that the Director failed to make explicit findings with
respect to step 5; that argument fails for the same reasons stated above. Additionally, any
alleged error is immaterial because the Director was not required to reach step 5. That
step of the analysis is only required “[i]f we find that you cannot do your past relevant
work ....” 20 C.F.R. § 404.1520(g) (underlining added). Because the Director found
Claimant could perform her past relevant work, the Director properly concluded Claimant
was not disabled under 20 C.F.R. § 404.1520(f) and could have ended the analysis there.
       8
             The gist of all of Claimant’s arguments is that the Director must make
eligibility determinations in strict compliance with Social Security regulations. However,
Claimant has not directed this Court’s attention to any portion of the Medicaid statute that
requires states to make the same factual findings required by federal decisions like
Groeper, supra. Missouri’s methodology to determine eligibility for services simply
cannot be more restrictive than that utilized by the federal government. Plumb v.
Missouri Dept. of Social Services, Family Support Div., 246 S.W.3d 475, 479 (Mo.
App. 2007); see J.P. v. Missouri State Family Support Div., 318 S.W.3d 140, 145 (Mo.
App. 2010); see also Wis. Dep’t of Health & Family Servs. v. Blumer, 534 U.S. 473,
479 (2002) (each participating state develops its own plan containing reasonable
standards for determining eligibility for and the extent of medical assistance within
boundaries set by the Medicaid statute and the Secretary of Health and Human Services);
Vaughn v. Missouri Dept. of Social Services, 323 S.W.3d 44, 47 (Mo. App. 2010); see
generally 42 U.S.C. § 1396a (2010). The Director in this case properly evaluated all of
the evidence in accordance with the five-step analysis as required under 20 C.F.R.
§ 404.1520.

                                            13
whole [and was] arbitrary, capricious and unreasonable in that the Division Director

failed to accord proper weight to medical opinion evidence.” We disagree.

       In support of her argument, Claimant relies on the general principle that “[a]

treating physician’s opinion is due controlling weight if that opinion is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence in the record.” Ellis v. Barnhart, 392 F.3d 988,

995 (8th Cir. 2005) (citation and internal quotation marks omitted). Here, however, the

opinion of Claimant’s physician, Dr. Moniz, was inconsistent with other medical

evidence. With respect to Claimant’s ability to perform past work, the Director noted

that Dr. Ruble returned Claimant to full duty in May 2010 and specifically found that

“Dr. Ruble’s and Dr. McAdams’ X-Ray reports do not demonstrate Claimant suffers

from a severe spinal condition.” The Director explained that “Dr. Moniz’s report is

simply not enough to overcome the other medical evidence.” Although Claimant argues

that the Director should have given controlling weight to her physician, Dr. Moniz, the

Director acted well within the authority to resolve conflicts in the evidence and determine

credibility. See Chrismer, 816 S.W.2d at 700; Rader, 810 S.W.2d at 348; see also Cruz

v. MO. Dept. of Social Services, 386 S.W.3d 899, 902 (Mo. App. 2012) (this Court

defers to the Director on factual matters). By relying primarily on Dr. Ruble’s medical

evidence, which contained detailed examination summaries, imaging reports and physical

therapy notes involving Claimant’s treatment over several months, the Director’s

decision to deny benefits was not arbitrary, capricious or unreasonable.

       Moreover, the Director’s decision is supported by substantial and competent

evidence on the record as a whole. After determining that Claimant was not gainfully




                                            14
employed and had a severe condition, the Director evaluated each of Claimant’s

medically determinable impairments and found none of her impairments met the Social

Security disability listings. See 20 C.F.R. § 404.1520(b)-(d). The determination that

Claimant could perform past relevant work was supported, in large part, by the medical

records of Dr. Ruble and Dr. McAdams, which demonstrated that Claimant’s ankle

exhibited good strength, stability and range of motion, that her back pain was likely the

result of a lumbar strain and that her depression did not interfere with her ability to work.

See 20 C.F.R. § 404.1520(e)-(f). Because the Director’s decision that Claimant failed to

prove she was permanently and totally disabled was supported by substantial and

competent evidence on the record as a whole, Point II is denied.

       The Director’s decision and order is affirmed.



JEFFREY W. BATES, P.J. – OPINION AUTHOR

GARY W. LYNCH, J. – CONCUR

MARY W. SHEFFIELD, J. – CONCUR




                                             15